Name: 98/343/ECSC, Euratom: Commission Decision of 30 April 1998 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part and the Republic of Uzbekistan of the other part on trade and trade-related matters
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania
 Date Published: 1998-05-27

 Avis juridique important|31998D034398/343/ECSC, Euratom: Commission Decision of 30 April 1998 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part and the Republic of Uzbekistan of the other part on trade and trade-related matters Official Journal L 153 , 27/05/1998 P. 0017 - 0017COMMISSION DECISION of 30 April 1998 concerning the conclusion on behalf of the European Coal and Steel Community and the European Atomic Energy Community of the Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part and the Republic of Uzbekistan of the other part on trade and trade-related matters (98/343/ECSC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof,Whereas pending the entry into force of the Partnership and Cooperation Agreement signed in Brussels on 21 June 1996, it is necessary to approve the Interim Agreement signed in Brussels on 14 November 1996 between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Uzbekistan of the other part, on trade and related matters;Whereas the conclusion of the Interim Agreement is necessary to attain the objectives of the Community set out in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community and whereas the Treaty did not make provision for all the cases covered by the Decision;Having consulted the Consultative Committee and with the assent and approval of the Council, given on 26 January 1998,HAS DECIDED AS FOLLOWS:Article 1 The Interim Agreement between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Uzbekistan, of the other part, on trade and trade-related matters, together with the Protocol and the declarations hereby approved on behalf of the European Coal and Steel Community and the European Atomic Energy Community.These texts are attached to this Decision (1).Article 2 The President of the Commission shall give the notification provided for in the Article 32 of the Interim Agreement on behalf of the European Coal and Steel Community and the European Atomic Energy Community.Done at Brussels, 30 April 1998.For the CommissionHans VAN DEN BROEKMember of the Commission(1) OJ L 43, 14. 2. 1998, pp. 2 and 12.